Cooper, J.,
delivered the opinion of the court.
The verdict and judgment in this cause find no support in law or in fact. There is no controverted fact in the whole record, and the court should have given the jury a peremptory instruction to find for the defendant. The unfortunate man whose death gave rise to the suit, brought destruction upon himself by failing to observe the slightest care in the discharge of his dangerous duty.- Nor is there, upon the whole record, any ground to impute negligence to the de fendant. If, in the prosecution of its business, it had used crippled cars, and an employe, required to handle such cars, had been injured, the provision of §193 of the constitution would have applied. But that provision has no application to the case of a ear transported over the line of the company to its shops for repairs, and which has reached the place of its destination. If the disabled ear, in being unnecessarily transported along the line of road, having been carried by a shop where it might have been repaired, had caused the train to be derailed, and injury inflicted, a different question would have been presented. But the car had reached the town in which the shops at which it was to be repaired were located. The unnecessary transportation, if it was unnecessary, from the vicinity of McComb City, by and through Canton, had ended, and had done no harm. The car in Water Valley, where the company had shops, was not more dangerous than it would have been in McComb City or Canton, where it may be that there were also shops. It was not dangerous because of its location or use, but because of its condition. It was not -being used by the company as a car for the transaction *1009of its business, but was being transported as a disabled ear, condemned to the repair shops, and had reached the yard of tlie company, from which it was to be shifted to the shops. The deceased, dealing with it as a disabled car, and controlling, by his will, the action of the engineer, called for the engine to be. backed, and, without examination, stepped between the cai's, on one of which there was no draw-head, without regard to their condition, and apparently oblivious to the imminent and deadly peril to which he exposed himself by giving the signal to back the train and instantly getting between the defective cars.
Under the uncontroverted facts of this case, no recovery ■can be had.
The judgment is reversed, and cause remanded for new trial.